Citation Nr: 1543218	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from March 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA purposes.  

2.  Tinnitus is not etiologically related to noise exposure sustained in active service and was not present within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in active service and the incurrence or aggravation of an organic disease of the nervous system during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by active service and the incurrence or aggravation of an organic disease of the nervous system during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in December 2009 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examination.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a Veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reported that while in the Republic of Vietnam he worked with the Sea Bees and worked on a rock crushing detail.  He reported that in the course of his duties he was exposed to loud rock crushing machinery, diesel truck engine noise, bulldozer noise, and earth mover noise.  Additionally, the Veteran has also reported exposure to large and small arms fire, artillery noise, and rocket fire noise while serving in the Republic of Vietnam.  

A review of the service personnel records shows that the Veteran performed rock crushing duties while he served in the Republic of Vietnam.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

The service medical records are silent for complaints of or treatment for tinnitus while the Veteran was in active service.  Further, there are no audiometric findings consistent with a diagnosis of bilateral hearing loss disability for VA purposes at any time during active service.

At a January 2010 VA audiology evaluation, the Veteran reported decreased hearing acuity which began in the 1990s.  He also reported experiencing bilateral tinnitus which first started approximately six years prior, or in approximately 2004.  Audiogram results were: 

Hertz
500
1000
2000
3000
4000
Average
Right
5
15
10
10
20
13.75
Left
5
5
10
10
10
8.75
 
Speech recognition was 100 percent in both ears.  The examiner did not diagnose hearing loss and noted that the Veteran's hearing acuity was within normal limits with excellent speech discrimination.  The examiner diagnosed tinnitus and opined that it was less likely as not that the tinnitus was caused by or a result of noise exposure while in active service.  The examiner noted that the Veteran self-reported that the tinnitus did not start to occur until approximately 2004, more than 30 years after separation from active service.  The examiner noted that based on the Veteran's description of the occurrence and duration of his tinnitus, it was deemed to be normally occurring.  

The Board finds that the January 2010 VA audiology evaluation and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that there are no other medical records on file which indicate that the Veteran has bilateral hearing loss disability for VA purposes or that he has tinnitus that had its onset prior to 2004. 

Further, while the Veteran is competent to report symptoms of hearing loss and tinnitus, he is not competent to diagnose himself with hearing loss for VA purposes or link his current diagnosis of tinnitus, which had its onset over 30 years following his separation from active service, to acoustic trauma sustained while in active service.  A diagnosis and an opinion of that nature require medical expertise, clinical testing, and knowledge that are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case.

In order for a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that the Veteran has bilateral ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2015).

Additionally, the Board notes that there is no indication from the record that the Veteran had tinnitus within one year of separation from active service.  In fact, the Veteran himself reported that his tinnitus started in approximately 2004, more than 30 years following separation from active service.  Additionally, while the Veteran has consistently reported that he believes his tinnitus is a result of acoustic trauma sustained in active service, he has not actually alleged experiencing a continuity of symptoms since separation from service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bilateral hearing loss disability and tinnitus is not warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


